Citation Nr: 1540034	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  15-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  

Service-connected disabilities include intervertebral disc syndrome, status-post laminectomy and discectomy, L4-5, hemorrhoids, scar, and bilateral sensorineural hearing loss.  VA treatment records note numerous non-service-connected disabilities, including: prostate cancer, neurogenic bladder, thrombocytopenia, sarcoidosis, peptic ulcer disease, obesity, glaucoma, gastritis, hypertension, pulmonary embolus, chronic obstructive pulmonary disease, venous insufficiency, and sinus bradycardia.

A veteran shall receive SMC under the provisions of 38 U.S.C. § 1114(l) when he or she, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance.  See 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to the following: inability of the Veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his/her daily environment.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

A November 2011 VA examiner noted that the Veteran ambulated with a wheelchair and a cane, had difficulty balancing resulting in limitations in his ability to walk and stand.  He was unable to walk without the assistance of another person. The examiner documented lower extremity weakness, pain, and atrophy without loss of coordination and normal strength and coordination in the upper extremities.  The Veteran reported that he could not shower, cook, eat (self-feed), walk, bathe, shave, bathe, toilet, dress, or fasten clothing.  The examiner concluded that the Veteran requires a wheelchair for community ambulation and a single point cane for household ambulation and that the Veteran does not leave home without his wife. 

In an attachment to the January 2012 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran asserts that he needs the aid of his wife to perform personal functions required for everyday living, such as bathing, feeding, dressing, taking him to appointments every day of the week, attending to the wants of nature, administering daily medications, taking care of all personal business of the home, cooking, cleaning in the home, and adjusting prosthetic devices, the Veterans tens unit, and the Veterans back brace, compression socks, sleep apnea device, daily oxygen, and portable oxygen to and from doctors' appointments.

At a March 2013 VA spine examination, it was noted that the Veteran used a walker constantly and had experienced incapacitating episodes from four to six weeks in the previous 12 months.  The examiner indicated that the Veteran would need moderately increased time to complete, as well as be unable to perform frequently, certain occupational tasks such as climbing, stooping, kneeling and crouching and have decreased standing and ambulation potential secondary to pain. The examiner indicated that this would likely preclude participation in occupations with moderate to high levels of physical activities of employment.

However, while this evidence reveals that the Veteran is assisted by his wife in many tasks, it is not clear that he requires such aid.  Moreover, it is not clear what of the assistance, other than being assisted in ambulation in and outside of the home, is due to limitations imposed by service-connected disabilities.  Finally, the November 2011 VA examination was almost four years ago, and the Board determines that another examination to assess the impact of the Veteran's service-connected disabilities on his activity is warranted.  

Additionally, the record reflects that the Veteran receives treatment at the VA Medical Center in Loma Linda on a regular basis, but the most recent treatment notes are dated in November 2012.  Therefore, all outstanding VA treatment notes should be added to the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all treatment notes for the Veteran dated from November 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine his need for aid and attendance. The claims file and a copy of this remand must be made available to the examiner prior to the examination. Any necessary tests and studies should be accomplished. The examiner must evaluate the nature and severity of all of the Veteran's current service-connected disabilities, which include disability of the lumbar spine, hemorrhoids, and bilateral sensorineural hearing loss.  The examiner is asked to address:

Whether the Veteran's service connected disabilities result in disability (physical or mental) requiring the regular aid and attendance of another person to assist with activities of daily living such as dressing and undressing, keeping herself ordinarily clean and presentable; feeding; attending to the wants of nature; frequently adjusting of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; or protecting him from hazards or dangers incident to her daily environment. 

The examiner should also address whether the Veteran is bedridden, substantially confined to his home, or confined to a nursing home due to mental or physical incapacity as a result of her service connected disabilities.  Any further specialized testing necessary to obtain such an opinion regarding this matter should be conducted.  

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report to a VA examination without good cause may include denial of one or more of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2015).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, if any.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

